Citation Nr: 1816150	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-45 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral heel spurs.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left shoulder disability.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for refractive error.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right shoulder disability.

5.  Whether new and material evidence has been submitted to reopen the claim for service connection for low back pain.

6.  Whether new and material evidence has been submitted to reopen the claim for service connection for a neck disability.

7.  Whether new and material evidence has been submitted to reopen the claim for service connection for disability of the left index finger and middle finger.

8.  Whether new and material evidence has been submitted to reopen the claim for service connection for soreness of the ribs.

9.  Entitlement to an increased disability rating for residuals of dislocation of the right ankle with fractured fibula, rated as 10 percent disabling from June 20, 2008, to July 1, 2011, and as 30 percent thereafter, exclusive of the periods from April 1, 2011, through June 30, 2011, and from April 10, 2014, through July 31, 2014, during which a temporary 100 percent rating was in effect pursuant to 38 C.F.R. § 4.30. 

10.  Entitlement to an increased disability rating for migraine headaches type post concussive headaches secondary to mild head trauma, currently rated as 30 percent disabling.

11.  Entitlement to an increased disability rating for residuals of a compound fracture and dislocation of the right thumb, currently rated as 10 percent disabling.

12.  Entitlement to an increased disability rating for chondromalacia of the left knee, currently rated as 10 percent disabling.

13.  Entitlement to an increased disability rating for chondromalacia of the right knee, currently rated as 10 percent disabling.

14.  Entitlement to a compensable disability rating for residuals of disability of the left little finger.

15.  Entitlement to a compensable disability rating for removal of a cyst on the throat, currently rated as noncompensable. 

16.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service connected disabilities. 

17.  Entitlement to an extension of a temporary total rating beyond July 1, 2011, based on a need for convalescence following right ankle surgery pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to July 1992.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2013, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  

In April 2015, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ).  As the requested medical and SSA records were requested and obtained as to the issues being decided, and a supplemental statement of the case was issued as to the denied claims, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of increased ratings for the right ankle, right and left knees, left little finger and throat cyst, TDIU and an extended temporary total rating beyond are July 1, 2011, as well as service connection for right and left shoulder, low back and neck disabilities and left index and middle finger disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

With regard to the Veteran's application to reopen his claims for service connection, issues 1 through 8, regardless of the decision of the RO, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  In an unappealed November 1993 rating decision, the RO denied service connection for low back and neck disorders and a disability of the left index and middle fingers.  The claims were denied again in an unappealed January 1999 rating decision; that decision is final.  

2.  The evidence received since the January 1999 rating decision as to the issues of service connection for low back and neck disorders and a disability of the left index and middle fingers is relevant and probative.

3.  In an unappealed November 1993 rating decision, the RO denied service connection for bilateral heel spurs, refractive error, and sore ribs; that decision is final.

4.  The evidence received since the November 1993 rating decision as to the issues of bilateral heel spurs, refractive error and sore ribs is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.

5.  In an unappealed January 1999 rating decision, the RO denied service connection for right and left shoulder disorders.  The claims were denied again in an unappealed April 2001 rating decision; that decision is final.  

6.  The evidence received since the April 2001 rating decision as to the issues of service connection for right and left shoulder disorders is relevant and probative.

7.  During the entire period on appeal, the record does not show that the Veteran's migraine headaches type post concussive headaches secondary to mild head trauma have resulted in or more nearly approximated headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

8.  During the entire period on appeal, the record does not show that the Veteran's residuals of a compound fracture and dislocation of the right thumb have resulted in or more nearly approximated a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, or any limited range of motion of the right hand, or ankylosis, either favorable or unfavorable, involving the right thumb.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of service connection for low back and neck disorders, a disability of the left index and middle fingers and right and left shoulder disorders.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been received to reopen the claim of service connection for bilateral heel spurs, refractive error or sore ribs.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a rating in excess of 30 percent for migraine headaches type post concussive headaches secondary to mild head trauma have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.20 4.124a, Diagnostic Codes 8099-8100 (2017).

4.  The criteria for a rating in excess of 10 percent for residuals of a compound fracture and dislocation of the right thumb have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.20 4.71a, Diagnostic Codes 5003-5228 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to reopen-claims 1 through 8

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The United States Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

In an unappealed November 1993 rating decision, the RO denied service connection for low back and neck disorders and a disability of the left index and middle fingers, essentially finding no current disability.  In the January 1999 rating decision, the RO denied service connection for the low back, neck and left index and middle fingers again finding no current disability.  This decision was not appealed and became final.  

As to the low back, neck and left index and middle fingers, and right and left shoulders, new and material evidence consists of the Veteran's detailed 2012 testimony that he has had continuous and increasing pain and limitation of motion of the neck and low back since his injuries playing ball in service, in combination with the recent VA and SSA medical records, some dated during the pendency of this claim.  The treatment records reflect current low back, cervical spine, right and left shoulder and left index and middle finger disability.  This evidence meets the low evidentiary threshold discussed in Shade, is presumed credible, and cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

Also in the unappealed November 1993 rating decision, the RO denied service connection for heel spurs, essentially finding the heel spurs, diagnosed on September 1992 VA examination, were not related to service.  Here, the RO considered the service treatment records as well as the post service record in November 1993.  The Veteran has presented no material evidence in support of his current claim.  His testimony that there is a relationship between any post-service heel spurs is duplicative of his earlier assertions and is cumulative and redundant of the evidence of considered at the time of the 1993 decision and does not raise a reasonable possibility of substantiating the claim.  There has been no new and material evidence as to the claim for bilateral heel spurs.  No evidentiary defect is cured, and the threshold cited in Shade has not been met.  

Also in the unappealed November 1993 rating decision, the RO denied service connection for sore ribs, essentially finding no current disability.  The RO cited that sore ribs were not found on the September 1992 VA examination, and no current disability was related to service.  Here, the RO considered the service treatment records as well as the post service record.  Since November 1993, the Veteran has presented no material evidence in support of this claim.  His testimony that there is a current disability of sore ribs related to service is cumulative and redundant of the evidence of record at the time of the 1993 decision.  The evidence added to the record since November 1993 does not raise a reasonable possibility of substantiating the claim.  The evidence continues to show no current disability.  There has been no new and material evidence as to the claim for sore ribs.  No evidentiary defect is cured, and the threshold cited in Shade has not been met.  

Finally, as to refractive error, the claim for blurry vision was denied in the unappealed November 1993 rating decision based on a finding that the only diagnosis, normal corrected vision with mild refractive error, was a constitutional or developmental abnormality; that is, a condition which was present at birth and/or which would have developed with or without entry into military service.  VA law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  The Veteran testified that he was still being treated for refractive error; there remains no evidence of any vision disorder other than refractive error.  His testimony is cumulative and redundant of the evidence of record at the time of the 1993 decision and fails to raise a reasonable possibility of substantiating the claim  There has been no new and material evidence; no evidentiary defect is cured.  The threshold cited in Shade has not been met.  

II.  Increased rating claims- headaches and right thumb

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).

      Headaches

Service connection for headaches has been in effect since 1998, with a 30 percent rating currently in effect for headaches as a residual of mild trauma, having been granted during the course of this appeal, effective from the date of claim in June 2008.  The disability is now rated as an unlisted headache condition under DCs 8099-8100, and was previously rated Diagnostic Codes 8100-8045, representing migraine headaches as a residual of the traumatic brain injury (TBI) related to mild head trauma in service in 1990.  It is undisputed that the manifestations of the disability on appeal consist overwhelmingly of headaches.  See, generally, Veteran's 2012 testimony, pp 28-29.  Moreover, rating this disability under the criteria at DC 8100 affords the Veteran the highest rating.  

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 50 percent evaluation is the maximum available schedular evaluation for headaches.

Neither the rating criteria nor the Court has defined the term "prostrating".  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Inadaptability" is not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

Treatment records show he is treated with medication and muscle relaxers for headaches.  At a September 2008 VA-contract examination, he reported having constant, severe headaches.  He has also reported after that having more frequent headaches, up to two to five prostrating headaches per month, but medical treatment reports from VA and SSA do not show very frequent completely prostrating or prolonged attacks.

In his testimony before the undersigned in 2012, the Veteran described migraine headaches occurring once per week, sometimes two or three times week.  Light and loud noise can bring on a headache.  He tales Tylenol and then tramadol if needed.  He also sometimes throws up and takes nortriptyline and sometimes metoprolol.  Sometimes the headaches last for days and he has to close his eyes.  He reported that sometimes they made him feel dizzy and fall.  Most of the time they last four to six hours.  

The Veteran was afforded a VA examination in January 2017 to assess the manifestations of his headache disability.  The examination report shows a diagnosis of migraine headaches.  He reported that headaches were associated with symptoms of nausea, vomiting, sensitivity to light and sound, and changes in vision.  Also, he reported having prostrating attacks of head pain that occur once every month.  There was no functional impact on the ability to work.  

The Board notes, based on the above record, that the preponderance of the evidence shows that the current disability consists exclusively of headaches, with no other pertinent findings.  That said, the Veteran is uniquely able to participate in the determination of the severity of his disability as headaches, and their severity, are lay observable.  In fact, the VA examination in 2017 is generally interviews requesting a description of the severity and symptoms of the Veteran's headaches.  Additionally, the Board feels that at his hearing, the Veteran was generally credible in his description of having headaches, the causes or seeming triggers of those headaches, and the approaches he uses to alleviate his headache pain.  Here, the 2017 VA examiner used his responses to the onset and alleviation, as well as the symptoms associated with his headaches, to determine if they are characteristically prostrating and from his statements, how frequently they occur.  The 2017 examination report was generally consistent with his testimony.  The 2017 examination report is the most thorough and thus probative medical report relevant to this claim.  

The 2017 examination is persuasive evidence that the prostrating headaches have occurred once per month.  

Based on the available evidence (the Veteran's statements regarding his headache symptoms, treatment and alleviation), the Board finds that a rating in excess of 30 percent for the Veteran's headaches is not warranted because the evidence does not show characteristic prostrating attacks of headaches occurring more than once per month.  The 30 percent currently provided is consistent with the frequency of his current headaches.  However, he does not meet the criteria for an increased rating, and the evidence (based on his statements) does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As such entitlement to an increased rating for migraine headaches type post concussive headaches secondary to mild head trauma is denied.

	Right thumb

The Veteran contends he is entitled to an increased rating for his service-connected residuals of a compound fracture and dislocation of the right thumb, rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5228, covering arthritis, thumb, limitation of motion (painful motion).  The Board finds for the entire period on appeal a rating in excess of 10 percent is not warranted for the Veteran's right thumb.  

Under Diagnostic Code 5228, a noncompensable disability evaluation is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability evaluation is assigned for a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent disability evaluation is assigned for a gap of more than two inches (5.1 cm) between the thumb and fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate Code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

VA examination in September 2008 shows painful motion of the right thumb with ray evidence of osteoarthritis.  There was full range of motion of the right thumb with pain during motion, with no further loss of range of motion or loss of joint function on account of pain, pain on repeated use weakness, fatigue, incoordination or lack of endurance.  There were no gaps when he opposed his thumb to his other fingers.  The Veteran was noted as right handed.

Based on this evidence, the RO assigned an evaluation of 10 percent for painful but not limited motion of the thumb effective from the date of claim in June 2008.  

The Veteran testified before the undersigned in April 2012 that his right thumb symptoms had worsened.  

Neither VA nor records obtained from SSA reflect significant treatment for the right thumb.  

The Veteran underwent VA examination of the right hand and fingers in January 2017.  The examiner noted that the Veteran had a history of compound fracture of the right thumb and that he now had pain and stiffness at times.  It was noted that the Veteran was ambidextrous but his dominant hand was listed as the right hand.  The Veteran did not report having any functional loss or functional impairment of thumb, including but not limited to repeated use over time.  All ranges of motion in the right hand were normal.  There was no gap between the pad of the thumb and the fingers, no evidence of pain with use of the hand, and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional functional loss or range of motion after three repetitions.  The examiner could not opine as to pain, weakness, fatigability or incoordination significantly limiting functional ability with repeated use over a period of time, but it was noted that there were no range of motion changes with repeated motion on the actual examination day.  Hand grip was normal and there was no ankylosis of the right hand.  There was a non-painful, not unstable scar on the thumb, length 0.5 cm x width 1 cm.  Right hand functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The right thumb disability did not impact the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for Veteran's right thumb disability.  The Veteran's right thumb disability does not more nearly approximate the level of severity contemplated by a 20 percent rating, as at no point during the appeal has the evidence shown that a 20 percent rating is warranted.  The Board notes the Veteran's contentions regarding his increased pain and stiffness.  The Veteran is competent to testify to such lay observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation.  Both the 2008 and 2017 VA examinations reflect no gap between the thumb pad and fingers, with the thumb attempting to oppose the fingers.  Additionally, all ranges of motion of the thumb were noted as normal upon testing, even with repeated testing, in the 2017 examination.  There is no indication that the Veteran's right thumb disability has been manifested by limitation of motion with a gap of more than 2 inches (5.1 cm) between the thumb pad and fingers, with the thumb attempting to oppose the fingers at any point during the period on appeal.  

Because the hand allows multiple digits to be combined into a single diagnostic code, the Board has considered all possible higher digit-combination criteria.  However, it is noted that there has been no ankylosis of the right thumb, and all ranges of motion of the right hand are normal.  Neither the VA nor the non-VA treatment records reflect otherwise.  

In conclusion, all potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an increased rating for the Veteran's service-connected right thumb disability.  

	Additional consideration

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

New and material evidence to reopen a claim of service connection for bilateral heel spurs has not been received; the claim is denied.

New and material evidence to reopen a claim of service connection for refractive error has not been received; the claim is denied.

New and material evidence to reopen a claim of service connection for sore ribs has not been received; the claim is denied.

New and material evidence has been received to reopen a claim of service connection for left shoulder disability, to that extent only, the claim is granted.

New and material evidence has been received to reopen a claim of service connection for right shoulder disability, to that extent only, the claim is granted.

New and material evidence has been received to reopen a claim of service connection for a neck disability, to that extent only, the claim is granted.

New and material evidence has been received to reopen a claim of service connection for low back disability, to that extent only, the claim is granted.

New and material evidence has been received to reopen a claim of service connection for disability of the left index finger and middle finger, to that extent only, the claim is granted.

An increased disability rating for migraine headaches type post concussive headaches secondary to mild head trauma, currently rated as 30 percent disabling, is denied.

An increased disability rating for a compound fracture and dislocation of the right thumb, currently rated as 10 percent disabling, is denied.


REMAND

I.  Increased Rating Claims-Bilateral knee and right ankle disability ratings, throat cyst

Additional examination is warranted to fulfill VA's duty to assist.  The Veteran was most recently afforded VA examination for the knee disabilities in January 2017, with right ankle VA examination in 2012.  Significantly, the examiner in 2017 indicated that the Veteran's arthritis of the knees is related to the service-connected bilateral knee chondromalacia.  That VA examination report, however, does not address the Veteran's pain and ranges of motion actively and passively, or specifically in weight bearing and non-weight bearing consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) and 38 C.F.R. § 4.59 (2017).  Nor does the most recent right ankle examination address these criteria necessary to rate the claim.  Also, it is noted that the Veteran underwent additional right ankle surgery in 2014.  Therefore, on remand, the Veteran should be afforded a new VA examination to address the current severity of his right ankle and left and right knee disabilities, to include testing for pain and ranges of motion actively and passively, weight-bearing and non-weight bearing.  

With specific regard to the knee ratings, the AOJ must consider and appropriately rate the Veteran with full consideration of all DC's, including 5258 and 5259, providing for disability ratings when semilunar cartilage is dislocated and/or removed and related symptoms are present.  Evaluation of a knee disability under DC's 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of same knee under DC 5258 or 5259, and vice versa.  See Lyles v. Shulkin, No. 16-0994 (Vet. App. November 29, 2017).  The Veteran's knees must be rated in accordance with the Court's holding in Lyles.

As to the throat cyst evaluation, the Veteran continues to maintain, and in fact testified before the undersigned, that this disability causes breathing difficulties and difficulty swallowing.  Recently obtained treatment records do not fully address the applicable rating criteria for this disability.  In light of the ongoing complaints, the Board finds that a VA examination is warranted in order to afford determine whether in fact there is esophageal stricture, and the degree of any stricture.  

II.  Service connection-reopened claims-bilateral shoulders, low back, neck, and left index finger and middle fingers disabilities

Examination is warranted to determine whether it is as likely as not that any current bilateral shoulder, neck or low back disability is related to service, or whether any current left index finger and middle fingers disability is related to service or service-connected left little finger.  There is now competent medical evidence of a current disability as to these claims for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  While the record contains an April 2012 VA examination by a VA physician's assistant, the report of that examination does not reflect consideration of the Veteran's assertions as to ongoing symptoms reflected in his testimony before the undersigned.  The Board finds that, under the circumstances, examination and opinion should be obtained as to these matters.

III.  TDIU and extended TTR beyond July 1, 2011, left little finger disability

The Board notes that the claims for entitlement to TDIU, extended TTR beyond July 1, 2011, for right ankle surgery and increased rating for left little finger disability are inextricably intertwined with claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of they must be deferred until the required evidentiary development discussed above is completed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new VA examination to address the current severity of the Veteran's service-connected right ankle and bilateral knee disabilities.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must comply with the requirements of 38 C.F.R. § 4.59 involving measurements of passive and active range of motion in both weight bearing and non-weight bearing and if possible, with the range of opposite undamaged joint.  The examiner must explain why any of these clinical tests are not appropriate or could not be performed.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

If flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain).

The examiner must address whether there is a dislocated semilunar or status post-operative cartilage in the left knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.  

2.  Schedule a VA examination to address the current severity of the Veteran's service-connected removal of a cyst on the throat.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

All relevant rating criteria should be addressed; the examiner should specifically state whether there is esophageal stricture, and if so, whether it is moderate, severe, permitting liquids only, or permitting passage of liquids only, with marked impairment of general health.  

3.  Schedule the Veteran for examination by a VA examiners of appropriate expertise to determine the nature and etiology of any low back, neck, right and left shoulder disabilities, that have been present during the pendency of this claim. 

The examiner must review the claims files.  Based on the review of the claims files and examination of the Veteran, the examiner must offer opinions as to the following:

a.  whether it is at least as likely as not (a probability of 50 percent or greater) that any low back, neck, right or left shoulder disability currently present originated during service or is otherwise etiologically related to service;

b.  whether it is at least as likely as not (a probability of 50 percent or greater) that any low back, neck, right or left shoulder disability currently present was caused by service-connected disability or disabilities. 

c.  whether it is at least as likely as not (a probability of 50 percent or greater) that any low back, neck, right or left shoulder disability currently present was aggravated (i.e., permanently worsened beyond the natural progress) by service-connected disability or disabilities.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's low back, neck, right or left shoulder disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed low back, neck, right or left shoulder disability.  

4.  Schedule the Veteran for examinations by VA examiners of appropriate expertise to determine the nature and etiology of any left index finger and middle fingers disability, that has been present during the pendency of this claim. 

The examiner must review the claims files.  Based on the review of the claims files and examination of the Veteran, the examiner must offer opinions as to the following:

a.  whether it is at least as likely as not (a probability of 50 percent or greater) that any left index finger and middle fingers disability currently present originated during service or is otherwise etiologically related to service;

b.  whether it is at least as likely as not (a probability of 50 percent or greater) that any left index finger and middle fingers disability currently present was caused by service-connected disability or disabilities, to include left little finger disability. 

c.  whether it is at least as likely as not (a probability of 50 percent or greater) that any left index finger and middle fingers disability currently present was aggravated (i.e., permanently worsened beyond the natural progress) by service-connected disability or disabilities, to include the left little finger disability.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left index finger and middle fingers disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service or service-connected disability and the currently diagnosed to include left little finger disability.  

5.  After conducting any additional development deemed necessary, readjudicate the claims.  With regard to the knee, ratings in consideration of DC's 5258 and/or 5259, must be granted if warranted.  See Lyles, supra.  With regard to the left hand and fingers, rating of the hand allows multiple digits to be combined into a single diagnostic code, and it is necessary to include all possible higher digit-combination criteria.  If any claim remains denied, the Veteran should be provided with a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


